Citation Nr: 0031312	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1946 to August 
1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, wherein the veteran was denied service 
connection for bilateral hearing loss.

In an August 1999 substantive appeal, the veteran requested a 
video conference hearing.  He was then notified in September 
1999 of a scheduled video conference in November 1999.  
However, in a November 1999 statement he indicated that he no 
longer wanted a video conference hearing.


REMAND

Prior to determining the veteran's claim for service 
connection for bilateral hearing loss, VA must ensure that it 
has fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In August 1998 the veteran submitted a claim for service 
connection for bilateral hearing loss.  In support of the 
veteran's claim is a November 1995 letter from his current 
physician that indicates he is being seen as a referral from 
Dr. Sharma.  Although there is evidence in the file that the 
RO requested medical records from the veteran's current 
physician, there is no indication that a similar request was 
made of Dr. Sharma.  Thus, any additional relevant medical 
records from Dr. Sharma should be secured on remand.

The veteran's physician submitted a November 1995 audiology 
report that contains an audiogram in graph form of the 
veteran's results without the corresponding numerical values.  
The Board is not in a position to interpret this graph. See  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Consequently, 
numerical readings of the audiogram are required by an 
appropriate medical specialist for proper evaluation in 
relation to the veteran's claim.  Furthermore, in order to 
properly adjudicate the veteran's claim for service 
connection for bilateral hearing loss, a medical opinion is 
required which addresses the nature and etiology of the 
veteran's current bilateral hearing loss.  Accordingly, the 
veteran should be afforded a VA audiology examination.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
bilateral hearing loss following service.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.

2. The RO should refer the November 1995 
audiogram to a VA audiologist who should 
interpret the report and assign numerical 
readings for the hearing acuity at the 
specified decibel levels.

3.  The RO should provide the veteran 
with an audiology examination to 
determine the nature and etiology of his 
current hearing loss.  Any tests or 
studies deemed appropriate by the 
examiner to make this determination 
should be undertaken.  The examiner 
should be asked to review the evidence 
contained in the claims file along with a 
copy of this REMAND, in conjunction with 
the examination of the veteran.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
is etiologically related to service.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.

4. Upon completion of the requested 
development above, the RO should 
ascertain whether there has been full 
compliance with H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
so, the RO should readjudicate the claim 
of service connection for bilateral 
hearing loss taking into consideration 
all of the evidence of record.  If the 
benefit sought by the veteran continues 
to be denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and be allowed a 
reasonable amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


